OPINION OF THE COURT.
Judgment was ordered for the plaintiff at the April term, 1896, of the Circuit Court, Third Circuit, and defendant at that court moved for a new trial, which was refused, and de*348fendant excepted, but failed to embody bis exceptions in any bill of exceptions. Tbe clerk of the Circuit Court certified the record to this court improperly, as there was no bill of exceptions.
P. Neumann, for plaintiff.
J. K. Kaulia and J. M. Kanealvua, for defendant.
The plaintiff moved the case on the calendar for the purpose of moving the dismissal of the alleged appeal, and we now allow the motion and order the case dismissed, and the judgment of the Circuit Court stands.